Jackson, Chief Justice.
In this case, which was an affidavit of illegality to an execution from a justice court in the year 1872, while those courts had no stated monthly days on which to be held, the main question is, did the court have any jurisdiction to render judgment, it being held twelve days after summoning the defendant, and the date of the summons?
Section 4141 of the Code, as construed in 56 Ga , 282, settles the point. The amount is over fifty dollars, and there could be no legal justice court until twenty days had elapsed after summons. Even if the sum had been less than fifty dollars, the court would have been illegal and the judgment void, for then the summons must have been fifteen days to make it a legal court.
*559The waiver, or agreement to waive, did not cure the defect and give jurisdiction, 59 Ga., 532, 603; 60 Ga., 629; Code, §§3460, 3461.
Judgment affirmed.